DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 15, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US# 2016/0374082 hereinafter referred to as Nguyen) in view of Yin et al. (US# 2015/0043391 hereinafter referred to as Yin).

	RE Claim 1, Nguyen discloses a method for wireless communication by a user-equipment (UE) (See Nguyen FIG 1), comprising: 
	receiving first downlink (DL) control information (DCI) for scheduling resources in time in a system frame for transmission of one or more uplink (UL) data channels (See Nguyen [0028] – receiving TDD DCI which schedules UL data channels (UL grants)) and hybrid automatic request (HARQ) signaling for acknowledging whether one or more downlink data channels have been successfully decoded (See Nguyen [0028], [0034] – receiving TDD DCI which schedules and provides timing for feeding back HARQ-ACK), the one or more UL data channels and the HARQ signaling being configured based on a UL to DL resource ratio associated with a time-division duplex (TDD) subframe configuration (See Nguyen [0013] – flexible TDD to accommodate DL/UL traffic ratio; [0034] – TDD timing rule for sending HARQ-ACKs on PUSCH; [0179] – base station 210 (PCell) applying explicit fast signaling as DCI sending on PCell common search space to inform advanced UE 250 of the change of UL-DL configuration on TDD SCell); 
	generating the one or more UL data channels and the HARQ signaling (See Nguyen FIG 2B, FIG 5 – config#1, FIG 6 – config#5; [0037] – generating transmission on PUSCH and HARQ-ACK); and 
	transmitting the one or more UL data channels and the HARQ signaling using the scheduled resources and in accordance with the TDD subframe configuration (See Nguyen FIG 2B, FIG 5 – config#1, FIG 6 – config#5; [0037] – transmitting PUSCH and HARQ-ACK using TDD timing/configuration).
	Nguyen does not specifically disclose wherein the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame.
	However, Yin teaches of wherein the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame (See Yin [0041], [0045], [0053]-[0054], [0103], [0143] – dynamic UL/DL reconfiguration for PUSCH scheduling and PUSCH HARQ-ACK scheduling [0041], [0045]; can change to better matching UL/DL ratio [0053]-[0054]; reconfiguration scheduling using DCI [0143]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, wherein the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame, as taught in Yin. One is motivated as such in order to better match the resource usage ratio (See Yin [0053]-[0054]).

	RE Claim 15, Nguyen discloses a method for wireless communication by a base station (See Nguyen FIG 1), comprising: 
	generating first downlink (DL) control information (DCI) for scheduling resources in time in a system frame for transmission of one or more uplink (UL) data channels (See Nguyen [0028] – generating TDD DCI which schedules UL data channels (UL grants)) and hybrid automatic request (HARQ) signaling for acknowledging whether one or more downlink data channels have been successfully decoded (See Nguyen [0028], [0034] – generating TDD DCI which schedules and provides timing for feeding back HARQ-ACK), the one or more UL data channels and the HARQ signaling being configured based on a UL to DL resource ratio associated with a time-division duplex (TDD) subframe configuration (See Nguyen [0013] – flexible TDD to accommodate DL/UL traffic ratio; [0034] – TDD timing rule for sending HARQ-ACKs on PUSCH; [0179] – base station 210 (PCell) applying explicit fast signaling as DCI sending on PCell common search space to inform advanced UE 250 of the change of UL-DL configuration on TDD SCell); 
	transmitting the first DCI to a user-equipment (UE) (See Nguyen FIG 2B, FIG 5 – config#1, FIG 6 – config#5; [0028], [0037] – transmitting DCI to UE); and 
	receiving the one or more UL data channels and the HARQ signaling using the scheduled resources and in accordance with the TDD subframe configuration (See Nguyen FIG 2B, FIG 5 – config#1, FIG 6 – config#5; [0037] – receiving PUSCH and HARQ-ACK transmitted using TDD timing/configuration).
	Nguyen does not specifically disclose wherein the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame.
	However, Yin teaches of wherein the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame (See Yin [0041], [0045], [0053]-[0054], [0103], [0143] – dynamic UL/DL reconfiguration for PUSCH scheduling and PUSCH HARQ-ACK scheduling [0041], [0045]; can change to better matching UL/DL ratio [0053]-[0054]; reconfiguration scheduling using DCI [0143]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, wherein the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame, as taught in Yin. One is motivated as such in order to better match the resource usage ratio (See Yin [0053]-[0054]).

	RE Claim 29, Nguyen discloses an apparatus for wireless communication by a user-equipment (UE) (See Nguyen FIGs 1, 2B), comprising: 
	a memory (See Nguyen FIG 2B); and 
	one or more processors coupled to the memory (See Nguyen FIG 2B), the one or more processors and the memory being configured to: 
	receive first downlink (DL) control information (DCI) for scheduling resources in time in a system frame for transmission of one or more uplink (UL) data channels (See Nguyen [0028] – receiving TDD DCI which schedules UL data channels (UL grants)) and hybrid automatic request (HARQ) signaling for acknowledging whether one or more downlink data channels have been successfully decoded (See Nguyen [0028], [0034] – receiving TDD DCI which schedules and provides timing for feeding back HARQ-ACK), the one or more UL data channels and the HARQ signaling being configured based on a UL to DL resource ratio associated with a time-division duplex (TDD) subframe configuration (See Nguyen [0013] – flexible TDD to accommodate DL/UL traffic ratio; [0034] – TDD timing rule for sending HARQ-ACKs on PUSCH; [0179] – base station 210 (PCell) applying explicit fast signaling as DCI sending on PCell common search space to inform advanced UE 250 of the change of UL-DL configuration on TDD SCell); 
	generate the one or more UL data channels and the HARQ signaling (See Nguyen FIG 2B, FIG 5 – config#1, FIG 6 – config#5; [0037] – generating transmission on PUSCH and HARQ-ACK); and 
	transmit the one or more UL data channels and the HARQ signaling using the scheduled resources and in accordance with the TDD subframe configuration (See Nguyen FIG 2B, FIG 5 – config#1, FIG 6 – config#5; [0037] – transmitting PUSCH and HARQ-ACK using TDD timing/configuration).
	Nguyen does not specifically disclose wherein the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame.
	However, Yin teaches of wherein the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame (See Yin [0041], [0045], [0053]-[0054], [0103], [0143] – dynamic UL/DL reconfiguration for PUSCH scheduling and PUSCH HARQ-ACK scheduling [0041], [0045]; can change to better matching UL/DL ratio [0053]-[0054]; reconfiguration scheduling using DCI [0143]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, wherein the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame, as taught in Yin. One is motivated as such in order to better match the resource usage ratio (See Yin [0053]-[0054]).

	RE Claim 30, Nguyen discloses an apparatus for wireless communication by a base station (See Nguyen FIG 1, 2A), comprising: 
	a memory (See Nguyen FIG 2A); and 
	one or more processors coupled to the memory (See Nguyen FIG 2A), the one or more processors and the memory being configured to: 
	generate first downlink (DL) control information (DCI) for scheduling resources in time in a system frame for transmission of one or more uplink (UL) data channels (See Nguyen [0028] – generating TDD DCI which schedules UL data channels (UL grants)) and hybrid automatic request (HARQ) signaling for acknowledging whether one or more downlink data channels have been successfully decoded (See Nguyen [0028], [0034] – generating TDD DCI which schedules and provides timing for feeding back HARQ-ACK), the one or more UL data channels and the HARQ signaling being configured based on a UL to DL resource ratio associated with a time-division duplex (TDD) subframe configuration (See Nguyen [0013] – flexible TDD to accommodate DL/UL traffic ratio; [0034] – TDD timing rule for sending HARQ-ACKs on PUSCH; [0179] – base station 210 (PCell) applying explicit fast signaling as DCI sending on PCell common search space to inform advanced UE 250 of the change of UL-DL configuration on TDD SCell); 
	transmit the DCI to a user-equipment (UE) (See Nguyen FIG 2B, FIG 5 – config#1, FIG 6 – config#5; [0028], [0037] – transmitting DCI to UE); and P+S Ref. No.: 194679USQUALCOMM Ref. No.: 19467932
	receive the one or more UL data channels and the HARQ signaling using the scheduled resources and in accordance with the TDD subframe configuration (See Nguyen FIG 2B, FIG 5 – config#1, FIG 6 – config#5; [0037] – receiving PUSCH and HARQ-ACK transmitted using TDD timing/configuration).
	Nguyen does not specifically disclose wherein the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame.
	However, Yin teaches of wherein the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame (See Yin [0041], [0045], [0053]-[0054], [0103], [0143] – dynamic UL/DL reconfiguration for PUSCH scheduling and PUSCH HARQ-ACK scheduling [0041], [0045]; can change to better matching UL/DL ratio [0053]-[0054]; reconfiguration scheduling using DCI [0143]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, wherein the resources for transmission of the one or more UL data channels and the HARQ signaling are scheduled using UL-to-DL resource ratio of a time-division duplex (TDD) subframe configuration for the system frame, as taught in Yin. One is motivated as such in order to better match the resource usage ratio (See Yin [0053]-[0054]).

Claims 2-5, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US# 2016/0374082 hereinafter referred to as Nguyen) in view of Yin et al. (US# 2015/0043391 hereinafter referred to as Yin) and Yang et al. (US# 2017/0215172 hereinafter referred to as Yang).

	RE Claim 2, Nguyen, modified by Yin, discloses a method, as set forth in claim 1 above, wherein the TDD subframe configuration comprises a TDD-primary cell (PCell) UL-DL configuration (See Nguyen [0024], [0028] – TDD Pcell configuration for UL/DL configuration), the method further comprising determining a subframe for transmission of one of the one or more UL data channels based on the TDD-PCell UL-DL configuration and an index identified by an UL grant scheduling the one of the one or more UL data channels (See Nguyen FIG 5, [0028], [0110], [0134]-[0143] – determining UL subframe for transmission based on TDD-PCell UL/DL configuration including uplink index information).
	Nguyen, modified by Yin, does not specifically disclose the UL-DL configuration including a subframe index by an UL grant.
	However, Yang teaches of UL-DL configuration including a subframe index by an UL grant scheduling the one of the one or more UL data channels (See Yang [0140] – DCI for scheduling including UL subframe index field).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin, comprising the UL-DL configuration including a subframe index by an UL grant, as taught in Yang. One is motivated as such in order to provide better flexibility and lower overhead when scheduling resources (See Yang Background, Summary).

	RE Claim 3, Nguyen, modified by Yin, discloses a method, as set forth in claim 1 above, wherein the first DCI comprises at least one of: 
	an UL index field (See Nguyen [0008], [0110] – UL index); and 
	a DL assignment index (DAI) field (See Nguyen [0008], [0110] – DAI).
	Nguyen, modified by Yin, does not specifically disclose wherein the first DCI comprises at least one of: 
	an UL index field indicating whether the one or more UL data channels are scheduled in at least two subframes; and 
	a DL assignment index (DAI) field indicating a quantity of the one or more downlink data channels that the HARQ signaling is to acknowledge.
	However, Yang teaches of 
	wherein the first DCI comprises at least one of: 
	an UL index field indicating whether the one or more UL data channels are scheduled in at least two subframes (See Yang [0223] – UE adjusting PUSCH in both subframes n+k and n+7 based on UL index value); and 
	a DL assignment index (DAI) field indicating a quantity of the one or more DL data channels that the HARQ signaling is to acknowledge (See Yang [0136] – counter value of PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin, wherein the first DCI comprises at least one of: 
	an UL index field indicating whether the one or more UL data channels are scheduled in at least two subframes; and 
	a DL assignment index (DAI) field indicating a quantity of the one or more DL data channels that the HARQ signaling is to acknowledge, as taught in Yang. One is motivated as such in order to provide better flexibility and lower overhead when scheduling resources (See Yang Background, Summary).

	RE Claim 4, Nguyen, modified by Yin and Yang, discloses a method, as set forth in claim 3 above, wherein the first DCI comprises both the UL index field and the DAI field (See Yang [0193]-[0194] – DCI includes UL index & DAI).

	RE Claim 5, Nguyen, modified by Yin and Yang, discloses a method, as set forth in claim 4 above, wherein the first DCI is transmitted in a common search space or UE-specific search space (See Nguyen [0034], [0109], [0113] – DCI in common search space or UE-specific search space).

	RE Claim 16, Nguyen, modified by Yin, discloses a method, as set forth in claim 15 above, wherein the TDD subframe configuration comprises a TDD-primary cell (PCell) UL-DL configuration (See Nguyen [0024], [0028] – TDD Pcell configuration for UL/DL configuration), and wherein a subframe for transmission of one of the one or more UL data channels is determined based on the P+S Ref. No.: 194679USQUALCOMM Ref. No.: 19467929 TDD-PCell UL-DL configuration and an index identified by an UL grant scheduling the one of the one or more UL data channels (See Nguyen FIG 5, [0028], [0110], [0134]-[0143] – determining UL subframe for transmission based on TDD-PCell UL/DL configuration including uplink index information).
	Nguyen, modified by Yin, does not specifically disclose the UL-DL configuration including a subframe index by an UL grant.
	However, Yang teaches of UL-DL configuration including a subframe index by an UL grant scheduling the one of the one or more UL data channels (See Yang [0140] – DCI for scheduling including UL subframe index field).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin, comprising the UL-DL configuration including a subframe index by an UL grant, as taught in Yang. One is motivated as such in order to provide better flexibility and lower overhead when scheduling resources (See Yang Background, Summary).

	RE Claim 17, Nguyen, modified by Yin, discloses a method, as set forth in claim 15 above, wherein the first DCI comprises at least one of: 
	an UL index field (See Nguyen [0008], [0110] – UL index); and 
	a DL assignment index (DAI) field (See Nguyen [0008], [0110] – DAI).
	Nguyen, modified by Yin, does not specifically disclose wherein the first DCI comprises at least one of: 
	an UL index field indicating whether the one or more UL data channels are scheduled in at least two subframes; and 
	a DL assignment index (DAI) field indicating a quantity of the one or more downlink data channels that the HARQ signaling is to acknowledge.
	However, Yang teaches of 
	wherein the first DCI comprises at least one of: 
	an UL index field indicating whether the one or more UL data channels are scheduled in at least two subframes (See Yang [0223] – UE adjusting PUSCH in both subframes n+k and n+7 based on UL index value); and 
	a DL assignment index (DAI) field indicating a quantity of the one or more DL data channels that the HARQ signaling is to acknowledge (See Yang [0136] – counter value of PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin, wherein the first DCI comprises at least one of: 
	an UL index field indicating whether the one or more UL data channels are scheduled in at least two subframes; and 
	a DL assignment index (DAI) field indicating a quantity of the one or more DL data channels that the HARQ signaling is to acknowledge, as taught in Yang. One is motivated as such in order to provide better flexibility and lower overhead when scheduling resources (See Yang Background, Summary).

	RE Claim 18, Nguyen, modified by Yin and Yang, discloses a method, as set forth in claim 17 above, wherein the first DCI comprises both the UL index field and the DAI field (See Yang [0193]-[0194] – DCI includes UL index & DAI).

	RE Claim 19, Nguyen, modified by Yin and Yang, discloses a method, as set forth in claim 18 above, wherein the first DCI is transmitted in a common search space or UE-specific search space (See Nguyen [0034], [0109], [0113] – DCI in common search space or UE-specific search space).

Claims 6, 10, 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US# 2016/0374082 hereinafter referred to as Nguyen) in view of Yin et al. (US# 2015/0043391 hereinafter referred to as Yin), Yang et al. (US# 2017/0215172 hereinafter referred to as Yang) and NPL “Remaining details on HARQ-ACK on PUSCH” (hereinafter referred to as CATT).

	RE Claim 6, Nguyen, modified by Yin and Yang, discloses a method, as set forth in claim 3 above, wherein: the first DCI comprises the UL index field (See Nguyen [0008], [0110] – UL index).
	Nguyen, modified by Yin and Yang, does not specifically discloseP+S Ref. No.: 194679USQUALCOMM Ref. No.: 19467927 the first DCI does not comprise the DAI field if the DCI is transmitted in a common search space; and the first DCI comprises both the UL index field and the DAI field if the DCI is transmitted in a UE-specific search space.
	However, CATT teaches of the first DCI does not comprise the DAI field if the DCI is transmitted in a common search space (See CATT pages 1-2 – usage of DAI in DCI is not always assumed and is dependent upon subframe for common search space); and the first DCI comprises both the UL index field and the DAI field if the DCI is transmitted in a UE-specific search space (See CATT pages 1-2 – usage of DAI and UL index assumed in UE-specific search space (pg. 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin and Yang, wherein the first DCI does not comprise the DAI field if the DCI is transmitted in a common search space; and the first DCI comprises both the UL index field and the DAI field if the DCI is transmitted in a UE-specific search space, as taught in CATT. One is motivated as such in order to better determine HARQ-ACK payload based on UL-DL configuration (See CATT pg. 1).

	RE Claim 10, Nguyen, modified by Yin and Yang, discloses a method, as set forth in claim 3 above. Nguyen, modified by Yin and Yang, does not specifically disclose wherein the first DCI comprises only one of the UL index field and the DAI field if the first DCI is in accordance with DCI format 0 and is transmitted in a common search space.
	However, CATT teaches of wherein the first DCI comprises only one of the UL index field and the DAI field if the first DCI is in accordance with DCI format 0 and is transmitted in a common search space (See CATT pgs. 1-2 – format “0” DAI is dependent on subframe in common search space (which UL index is included)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin and Yang, wherein the first DCI comprises only one of the UL index field and the DAI field if the first DCI is in accordance with DCI format 0 and is transmitted in a common search space, as taught in CATT. One is motivated as such in order to better determine HARQ-ACK payload based on UL-DL configuration (See CATT pg. 1).

	RE Claim 20, Nguyen, modified by Yin and Yang, discloses a method, as set forth in claim 17 above, wherein: the first DCI comprises the UL index field (See Nguyen [0008], [0110] – UL index).
	Nguyen, modified by Yin and Yang, does not specifically discloseP+S Ref. No.: 194679USQUALCOMM Ref. No.: 19467927 the first DCI does not comprise the DAI field if the DCI is transmitted in a common search space; and the first DCI comprises both the UL index field and the DAI field if the DCI is transmitted in a UE-specific search space.
	However, CATT teaches of the first DCI does not comprise the DAI field if the DCI is transmitted in a common search space (See CATT pages 1-2 – usage of DAI in DCI is not always assumed and is dependent upon subframe for common search space); and the first DCI comprises both the UL index field and the DAI field if the DCI is transmitted in a UE-specific search space (See CATT pages 1-2 – usage of DAI and UL index assumed in UE-specific search space (pg. 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin and Yang, wherein the first DCI does not comprise the DAI field if the DCI is transmitted in a common search space; and the first DCI comprises both the UL index field and the DAI field if the DCI is transmitted in a UE-specific search space, as taught in CATT. One is motivated as such in order to better determine HARQ-ACK payload based on UL-DL configuration (See CATT pg. 1).

	RE Claim 24, Nguyen, modified by Yin and Yang, discloses a method, as set forth in claim 17 above. Nguyen, modified by Yin and Yang, does not specifically disclose wherein the first DCI comprises only one of the UL index field and the DAI field if the first DCI is in accordance with DCI format 0 and is transmitted in a common search space.
	However, CATT teaches of wherein the first DCI comprises only one of the UL index field and the DAI field if the first DCI is in accordance with DCI format 0 and is transmitted in a common search space (See CATT pgs. 1-2 – format “0” DAI is dependent on subframe in common search space (which UL index is included)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin and Yang, wherein the first DCI comprises only one of the UL index field and the DAI field if the first DCI is in accordance with DCI format 0 and is transmitted in a common search space, as taught in CATT. One is motivated as such in order to better determine HARQ-ACK payload based on UL-DL configuration (See CATT pg. 1).

Claims 11-12, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US# 2016/0374082 hereinafter referred to as Nguyen) in view of Yin et al. (US# 2015/0043391 hereinafter referred to as Yin), Yang et al. (US# 2017/0215172 hereinafter referred to as Yang) and Kusashima et al. (EP# 3209082 hereinafter referred to as Kusashima).

	RE Claim 11, Nguyen, modified by Yin and Yang, discloses a method, as set forth in claim 3 above, wherein: the first DCI is received in a subframe of the system frame and schedules resources for at least one of the one or more DL data channels (See Nguyen Solution to Problem, [0025] – DCI informs UE of downlink data transmissions). 
	Nguyen, modified by Yin and Yang, does not specifically disclose the method further comprises receiving a second DCI in at least one following subframe of the system frame, the second DCI scheduling resources for at least another one of the one or more DL data channels; and
	the DAI field indicates an accumulated quantity of the data channels in the subframe and the at least one following subframe.
	However, Kusashima teaches of receiving a second DCI in at least one following subframe of the system frame, the second DCI scheduling resources for at least another one of the one or more DL data channels (See Kusashima [0129], [0235]-[0236] – retransmitting 2nd DCI); and the DAI field indicates an accumulated quantity of the data channels in the subframe and the at least one following subframe (See Kusashima [0235]-[0236] – DAI indicates cumulative value/transmission count of the PDCCH/EPDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin and Yang, receiving a second DCI in at least one following subframe of the system frame, the second DCI scheduling resources for at least another one of the one or more DL data channels; and
	the DAI field indicates an accumulated quantity of the data channels in the subframe and the at least one following subframe, as taught in Kusashima. One is motivated as such in order to improve communication efficiency (See Kusashima [0011]).

	RE Claim 12, Nguyen, modified by Yin and Yang, discloses a method, as set forth in claim 3 above.
	Nguyen, modified by Yin and Yang, does not specifically disclose wherein generating the HARQ signaling comprises assuming that the one or more DL data channels are not scheduled in multiple subframes of the system frame.
	However, Kusashima teaches of wherein generating the HARQ signaling comprises assuming that the one or more DL data channels are not scheduled in multiple subframes of the system frame (See Kusashima [0235] – if DCI is lost, generating negative ACK).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin and Yang, wherein generating the HARQ signaling comprises assuming that the one or more DL data channels are not scheduled in multiple subframes of the system frame, as taught in Kusashima. One is motivated as such in order to improve communication efficiency (See Kusashima [0011]).
	
	RE Claim 25, Nguyen, modified by Yin and Yang, discloses a method, as set forth in claim 17 above, wherein: the first DCI is received in a subframe of the system frame and schedules resources for at least one of the one or more DL data channels (See Nguyen Solution to Problem, [0025] – DCI informs UE of downlink data transmissions). 
	Nguyen, modified by Yin and Yang, does not specifically disclose the method further comprises receiving a second DCI in at least one following subframe of the system frame, the second DCI scheduling resources for at least another one of the one or more DL data channels; and
	the DAI field indicates an accumulated quantity of the data channels in the subframe and the at least one following subframe.
	However, Kusashima teaches of transmitting a second DCI in at least one following subframe of the system frame, the second DCI scheduling resources for at least another one of the one or more DL data channels (See Kusashima [0129], [0235]-[0236] – retransmitting 2nd DCI); and the DAI field indicates an accumulated quantity of the data channels in the subframe and the at least one following subframe (See Kusashima [0235]-[0236] – DAI indicates cumulative value/transmission count of the PDCCH/EPDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin and Yang, transmitting a second DCI in at least one following subframe of the system frame, the second DCI scheduling resources for at least another one of the one or more DL data channels; and
	the DAI field indicates an accumulated quantity of the data channels in the subframe and the at least one following subframe, as taught in Kusashima. One is motivated as such in order to improve communication efficiency (See Kusashima [0011]).

	RE Claim 26, Nguyen, modified by Yin and Yang, discloses a method, as set forth in claim 17 above.
	Nguyen, modified by Yin and Yang, does not specifically disclose where the HARQ signaling is generated by assuming that the one or more DL data channels are not scheduled in multiple subframes of the system frame.
	However, Kusashima teaches of where the HARQ signaling is generated by assuming that the one or more DL data channels are not scheduled in multiple subframes of the system frame (See Kusashima [0235] – if DCI is lost, generating negative ACK).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin and Yang, where the HARQ signaling is generated by assuming that the one or more DL data channels are not scheduled in multiple subframes of the system frame, as taught in Kusashima. One is motivated as such in order to improve communication efficiency (See Kusashima [0011]).


Claims 13-14, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US# 2016/0374082 hereinafter referred to as Nguyen) in view of Yin et al. (US# 2015/0043391 hereinafter referred to as Yin) and Kusashima et al. (EP# 3209082 hereinafter referred to as Kusashima).

	RE Claim 13, Nguyen, modified by Yin, discloses a method, as set forth in claim 1 above, wherein: 
the first DCI is received in a subframe of the system frame (See Nguyen [0028]).
	Nguyen, modified by Yin, does not specifically disclose wherein: 
	generating the HARQ signaling comprises multiplexing a HARQ- acknowledgment (ACK) indication for DL data in the subframe and one or more following subframes regardless of whether the UE detects one or more DCIs scheduling DL data in the one or more following subframes.
	However, Kusashima teaches of 
	generating the HARQ signaling comprises multiplexing a HARQ- acknowledgment (ACK) indication for DL data in the subframe and one or more following subframes regardless of whether the UE detects one or more DCIs scheduling DL data in the one or more following subframes (See Kusashima [0236]-[0237] – multiplexing HARQ-CK for multiple DCIs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin, comprising generating the HARQ signaling comprises multiplexing a HARQ- acknowledgment (ACK) indication for DL data in the subframe and one or more following subframes regardless of whether the UE detects one or more DCIs scheduling DL data in the one or more following subframes, as taught in Kusashima. One is motivated as such in order to improve communication efficiency (See Kusashima [0011]).

	RE Claim 14, Nguyen, modified by Yin, discloses a method, as set forth in claim 1 above.
	Nguyen, modified by Yin, does not specifically disclose wherein: 
	the TDD subframe configuration comprises a TDD-PCell UL-DL configuration #0 or #6; 
	the resources for the transmission of the one or more UL data channels are in accordance with the TDD-PCell UL-DL configuration #0 or #6; and 
	the resources for the transmission of the HARQ signaling are in accordance with a DL-reference UL-DL configuration #2, #4, or #5.
	However, Kusashima teaches of 
	wherein: 
	the TDD subframe configuration comprises a TDD-PCell UL-DL configuration #0 or #6 (See Kusashima FIG 3); 
	the resources for the transmission of the one or more UL data channels are in accordance with the TDD-PCell UL-DL configuration #0 or #6 (See Kusashima FIG 3); and 
	the resources for the transmission of the HARQ signaling are in accordance with a DL-reference UL-DL configuration #2, #4, or #5 (See Kusashima FIG 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin, wherein: 
	the TDD subframe configuration comprises a TDD-PCell UL-DL configuration #0 or #6; 
	the resources for the transmission of the one or more UL data channels are in accordance with the TDD-PCell UL-DL configuration #0 or #6; and 
	the resources for the transmission of the HARQ signaling are in accordance with a DL-reference UL-DL configuration #2, #4, or #5, as taught in Kusashima. One is motivated as such in order to improve communication efficiency (See Kusashima [0011]).
	
	RE Claim 27, Nguyen, modified by Yin, discloses a method, as set forth in claim 15 above, wherein: 
the first DCI is received in a subframe of the system frame (See Nguyen [0028]).
	Nguyen, modified by Yin, does not specifically disclose wherein: 
	the HARQ signaling is generated by multiplexing a HARQ-acknowledgment (ACK) indication for DL data in the subframe and one or more following subframes regardless of whether the UE detects one or more DCIs scheduling DL data in the one or more following subframes.
	However, Kusashima teaches of 
	the HARQ signaling is generated by multiplexing a HARQ-acknowledgment (ACK) indication for DL data in the subframe and one or more following subframes regardless of whether the UE detects one or more DCIs scheduling DL data in the one or more following subframes (See Kusashima [0236]-[0237] – multiplexing HARQ-CK for multiple DCIs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin, comprising the HARQ signaling is generated by multiplexing a HARQ-acknowledgment (ACK) indication for DL data in the subframe and one or more following subframes regardless of whether the UE detects one or more DCIs scheduling DL data in the one or more following subframes, as taught in Kusashima. One is motivated as such in order to improve communication efficiency (See Kusashima [0011]).

	RE Claim 28, Nguyen, modified by Yin, discloses a method, as set forth in claim 15 above.
	Nguyen, modified by Yin, does not specifically disclose wherein: 
	the TDD subframe configuration comprises a TDD-PCell UL-DL configuration #0 or #6; 
	the resources for the transmission of the one or more UL data channels are in accordance with the TDD-PCell UL-DL configuration #0 or #6; and 
	the resources for the transmission of the HARQ signaling are in accordance with a DL-reference UL-DL configuration #2, #4, or #5.
	However, Kusashima teaches of 
	wherein: 
	the TDD subframe configuration comprises a TDD-PCell UL-DL configuration #0 or #6 (See Kusashima FIG 3); 
	the resources for the transmission of the one or more UL data channels are in accordance with the TDD-PCell UL-DL configuration #0 or #6 (See Kusashima FIG 3); and 
	the resources for the transmission of the HARQ signaling are in accordance with a DL-reference UL-DL configuration #2, #4, or #5 (See Kusashima FIG 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource scheduling system, as disclosed in Nguyen, modified by Yin, wherein: 
	the TDD subframe configuration comprises a TDD-PCell UL-DL configuration #0 or #6; 
	the resources for the transmission of the one or more UL data channels are in accordance with the TDD-PCell UL-DL configuration #0 or #6; and 
	the resources for the transmission of the HARQ signaling are in accordance with a DL-reference UL-DL configuration #2, #4, or #5, as taught in Kusashima. One is motivated as such in order to improve communication efficiency (See Kusashima [0011]).

Allowable Subject Matter
Claims 7-9, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Yin reference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477